Citation Nr: 0213579	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-06 011A	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the June 1966 rating action which reduced the 
disability rating for the service-connected gastrointestinal 
disability from 100 percent to 60 percent is administratively 
final.  

2.  Whether the June 1966 rating action which reduced the 
disability rating for the service-connected gastrointestinal 
disability from 100 percent to 60 percent was based on clear 
and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The present claims were denied by the Board in a decision 
entered in November 2001.  Subsequently, an appeal was taken 
to the U. S. Court of Appeals for Veterans Claims (Court).  
In June 2002, a Joint Motion to Remand this case was filed 
with the Court, which granted the Joint Motion by an Order 
dated June 27, 2002.  The Court did not retain jurisdiction 
over this matter.  

The case has now been returned to the Board.  The appellant 
has waived the opportunity offered to him to submit 
additional evidence and argument in support of the appeal; 
and, in September 2002, the representative submitted 
additional supporting arguments in this case.  


FINDINGS OF FACT

1.  A July 1949 rating decision assigned a 100 percent rating 
for the service-connected gastrointestinal disorder, 
effective from June 1949.  

2.  A June 1966 rating action reduced the gastrointestinal 
disability rating to 60 percent, effective September 1, 1966.  

3.  The appellant was advised of the June 1966 rating action 
by letter dated June 8, 1966, and he filed a notice of 
disagreement with that determination and additional evidence 
in late June 1966.  

4.  A statement of the case pertaining to the proper rating 
for the service-connected gastrointestinal disability was 
issued to the appellant on August 15, 1966, informing him of 
the need to file a substantive appeal in order to perfect an 
appeal to the Board.  

5.  It is not disputed that the appellant did not file a 
substantive appeal in response to the August 1966 statement 
of the case.  

6.  The evidence of record does not reflect the existence of 
a grave procedural error in connection with the June 1966 
rating decision.  

7.  A plausible basis existed for the June 1966 rating action 
reducing the rating for the service-connected 
gastrointestinal disability to 60 percent.  


CONCLUSIONS OF LAW

1.  The June 1966 rating action is administratively final.  
38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 3.105, 19.118, 
19.153 (1966).  

2.  The June 1966 rating action reducing the rating for the 
service-connected gastrointestinal disorder from 100 percent 
to 60 percent, effective September 1, 1966, was not based on 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. 
§ 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The evidentiary record in this appeal has been properly 
developed under the VCAA and the implementing regulations.  
See, e.g., the letter addressed to the appellant by the RO 
dated July 2, 2001, and the statement of the case issued to 
the appellant in June 2001.  The Board notes that neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the current claims, and the Board is also 
unaware of any such evidence or information that could be 
obtained to substantiate this claim.  Of course, the CUE 
claim must be decided based upon the record at the time of 
the challenged June 1966 rating action.  Therefore, the Board 
is satisfied that no further action is required to comply 
with the VCAA or the regulations implementing it.  




II.  Factual Background

Service connection was granted for the postoperative 
residuals of a duodenal ulcer in 1948.  One of the 
appellant's treating physicians, J.V. Grieco M.D., asserted 
in an October 1948 written statement that there was no doubt 
about the diagnosis of duodenal ulcer.  

By rating action dated in July 1949, the schedular rating 
assigned for this disability was increased from 60 percent to 
100 percent, effective from the date of claim in June 1949, 
under Diagnostic Code 7305 of VA's Schedule for Rating 
Disabilities (Rating Schedule), 1945 Edition, which provided 
for a 100 percent schedular rating for a duodenal ulcer which 
was manifested by a pronounced level of disability 
characterized by continuous symptoms; marked anemia, 
malnutrition and impairment of health without periods of 
remission, totally incapacitating.  

The evidence of record in 1949 indicated that the appellant 
had required emergency hospitalization in June 1949 for a 
ruptured peptic ulcer and gangrene of the small bowel which 
required surgical excision of 81 inches of the small bowel.  
The appellant's postsurgical condition was described as 
critical, possibly fatal; and the prognosis was guarded and 
poor.  A VA examination of the appellant in July 1949 noted 
that he was also suffering from malnutrition and avitaminosis 
and confirmed the severity of the appellant's current 
condition.  His weight was only 112 pounds, down from a 
maximum of 140 pounds during the previous year.  Certainly, 
the evidence supported a conclusion that the service-
connected gastrointestinal disability was at that time 
totally incapacitating, thereby warranting the 100 percent 
rating under Diagnostic Code 7305.  The other possibly 
relevant Rating Schedule provision, Diagnostic Code 7328 
relating to resection of the small intestine, authorized at 
that time (as it still does) only up to a maximum 60 percent 
rating.  

The 100 percent schedular rating under Diagnostic Code 7305 
was continued based upon evidence of a subsequent period of 
hospitalization in a VA facility in September 1949, VA 
examinations of the appellant in June 1954 and July 1955, and 
a VA Social Service Report in May 1955, which indicated that 
the appellant had remained without regular full-time 
employment since 1949.  The appellant weighed only 134 pounds 
on the July 1955 VA examination.  

In approximately November 1962, the Rating Schedule was 
amended so as to eliminate the 100 percent schedular rating 
for a duodenal ulcer under Diagnostic Code 7305; a 60 percent 
rating for severe symptoms of a duodenal ulcer was now the 
maximum schedular rating under this Diagnostic Code.  
Diagnostic Code 7328 pertaining to resection of the small 
intestine likewise continued to authorize a maximum 
60 percent rating.  Only Diagnostic Code 7306 pertaining to 
marginal ulcers retained the old provision authorizing a 
100 percent schedular rating for totally incapacitating 
symptoms of such an ulcer.  In the appellant's case, the 
100 percent rating under Diagnostic Code 7305-7328 dating 
back to 1949 was not disturbed at this time.  

In 1966, however, the appellant asked for Chapter35 
educational benefits for his son, which required a 
determination as to whether the service-connected disability 
or disabilities rendered him permanently and totally 
disabled.  See 38 U.S.C. § 3501(a)(1)(A)(ii) (1966).  A VA 
examination in May 1966 disclosed that the appellant had 
required no further surgical treatment since 1949, but that 
he still experienced a severe level of disability (frequent 
loose stools mixed with gas, sometimes watery diarrhea, and 
occasional stomach discomfort after eating) from his service-
connected gastrointestinal disability.  This examination also 
revealed a long-sustained improvement in his overall 
condition as it was reported that he had been employed since 
February 1958 as a stationary engineer, working eight hours 
per day for five days per week, with no time lost from work 
due to illness.  The appellant's weight was stable at 
152 pounds; and it was also reported that there were no tarry 
stools, no nausea or vomiting; and the appellant's appetite 
was good.  

Accordingly, by rating action dated in June 1966, and 
effective on September 1, 1966, the schedular rating assigned 
for the service-connected gastrointestinal disability was 
reduced from the former 100 percent to the 60 percent which 
was now the maximum rating authorized by the Rating Schedule 
under either Diagnostic Code 7305 or 7328.  In view of his 
current employment history, the appellant clearly did not 
qualify for a total disability rating due to individual 
unemployability (TDIU) pursuant to 38 C.F.R. § 3.340 (1966).  
It is important to note that, up through the June 1966 rating 
action at issue in this appeal, the etiology of the service-
connected gastrointestinal disability was identified as a 
perforated duodenal ulcer, not a marginal ulcer; there was no 
factual basis presented for applying Diagnostic Code 7306 in 
1966.  

By letter dated June 8, 1966, the appellant was notified of 
the pending reduction in his rating, and he filed a notice of 
disagreement with that determination in the same month.  The 
appellant also submitted at this time a June 1966 letter from 
his personal physician since 1947 in which it was stated that 
the appellant was on a constant diet, had eight-to-ten bowel 
movements per day, and there had been no change in the 
appellant's 100 percent disability.  A statement of the case 
was issued to the appellant in August 1966 which cited the 
current provisions of Diagnostic Codes 7305 and 7328 of the 
Rating Schedule, as well as 38 C.F.R. § 3.340 concerning a 
TDIU.  The reasons for the reduction were explained to the 
appellant, and it was further reported in the statement of 
the case that the personal physician's statement did not 
contain findings which would justify a TDIU rating; 
consequently the reduction to 60 percent effective 
September 1, 1966, was confirmed.  The letter transmitting 
the statement of the case to the appellant on August 15, 
1966, informed him of the legal requirement for him to file a 
substantive appeal in order to perfect an appeal to the 
Board, and it is not disputed that the appellant did not file 
the required substantive appeal in response to this statement 
of the case.  

Finality of the June 1966 Rating Action

If a timely notice of disagreement is not filed and followed 
by a timely substantive appeal, the action or determination 
of the agency of original jurisdiction shall become final and 
binding as to conclusions based upon evidence on file at that 
time and will not be subject to revision on the same factual 
basis in the absence of CUE.  38 U.S.C. § 4005 (1964); 
38 C.F.R. §§ 3.104, 3.105, 19.118, 19.153 (1966).  

Where the reduction or discontinuance of an award is in order 
because of a change in law or a VA issue (regulation), the 
payee will be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence.  38 C.F.R. § 3.114 (1966).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1966).  
Total compensation ratings may be assigned under the 
preceding provisions.  However, if the total rating is based 
upon a disability or combination of disabilities for which 
the Rating Schedule provides an evaluation of less than 
100 percent, it must be determined that the service-connected 
disabilities are sufficient to produce the unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (1966).  

Total disability ratings, when warranted because of the 
severity of the condition, and not granted purely because of 
individual unemployability, will not be reduced without 
examination showing material improvement in physical and 
mental condition.  38 C.F.R. § 3.343 (1966).  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction....Ratings for stabilized disabilities which 
have continued for long periods at the same level (5 years or 
more) will not be reduced based upon any one examination, 
except in those instances where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344 (1966).  

As reported above, the appellant failed to file a substantive 
appeal in response to the statement of the case issued to him 
in August 1966; consequently, the June 1966 rating action is 
now administratively final unless the appellant can 
demonstrate the existence of grave procedural error which 
would render that VA decision non-final under Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  According to the appellant, 
the failure of the RO to cite to the provisions of 38 C.F.R. 
§ 3.344 in the August 1966 statement of the case constitutes 
the requisite grave procedural error needed to vitiate the 
finality of the June 1966 rating action.  

The appellant and his representative have pointed out that 
38 U.S.C. § 4005 (1964) and 38 C.F.R. § 19.115 (1966) 
provided that a statement of the case should reflect a 
citation or discussion of the pertinent law and regulations, 
including, where applicable, the provisions of the Rating 
Schedule, and it is argued that the absence of any reference 
to 38 C.F.R. §§ 3.343 & 3.344 (concerning rating reductions) 
in the August 1966 statement of the case renders it legally 
invalid.  

The Board cannot agree.  First of all, 38 C.F.R. §§ 3.343 & 
3.344 apply only to situations in which an ongoing rating is 
being reduced under unchanged rating criteria due to 
sustained and material improvement in a veteran's condition.  
That was not the situation in this case in 1966.  Instead, 
the appellant's 100 percent schedular rating was reduced 
because changes to the Rating Schedule had eliminated that 
schedular 100 percent rating, and he clearly did not qualify 
for a TDIU, which was the only total rating still available 
to him at that time.  38 C.F.R. § 3.114 was the controlling 
regulation, not 38 C.F.R. §§ 3.343 & 3.344, and that 
regulation required only that the payee be given 60 days' 
notice of the contemplated reduction, which was done in this 
case.  

The August 1966 statement of the case informed the veteran of 
the current rating provisions of Diagnostic Codes 7305 and 
7328, as well as the provisions of 38 C.F.R. § 3.340 
pertaining to a TDIU.  This was all the information which the 
appellant needed in order to effectively oppose the 
contemplated rating reduction.  It is significant to note 
that the appellant has never given a reason for his failure 
to file a substantive appeal in 1966, as he had been directed 
to do in the relevant correspondence from the RO.  The only 
viable assumption is that he chose not to perfect an appeal 
to the Board at that time because he realized that the 
relevant facts were unfavorable to his claim for a continued 
total disability rating:  his service-connected 
gastrointestinal disability was no longer shown to be totally 
incapacitating, and he clearly was employable at that time 
and had been successfully employed on a full-time basis for 
several years.  
The Board has concluded that neither the August 1966 
statement of the case nor any other procedural VA action in 
connection with the June 1966 rating determination reflects 
the sort of grave procedural error contemplated by the in 
Hayre v. West, 188 F.3d 1327.  Therefore, in the absence of a 
timely substantive appeal in response to the August 1966 
statement of the case, the June 1966 rating action is 
administratively final.  

CUE in the June 1966 Rating Action

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. 
§ 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue. Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, 
CUE claims are limited to a review of the evidence of record 
at the time of the challenged rating action.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

The appellant and his representative have argued that the 
reduction of his service-connected disability rating in 1966 
from 100 percent to 60 percent reflected CUE because 
38 C.F.R. §§ 3.343 & 3.344 were not followed in making this 
reduction, which was accomplished on the basis of one VA 
examination which did not demonstrate sustained and material 
improvement in his condition..  As noted above, the Board 
believes that 38 C.F.R. § 3.114, not §§ 3,343 & 3.344, was 
controlling in 1966, and the June 1966 rating action complied 
with this regulation.  However, the evidence of record in 
1966 also clearly demonstrated that the appellant had 
experienced a sustained and material improvement in his 
condition from the time the 100 percent schedular rating had 
first been assigned and then continued.  

In 1949 and for long afterward, the appellant was unable to 
obtain and retain substantially gainful employment on a full-
time basis, and his service-connected gastrointestinal 
disorder was shown to be totally incapacitating in that it 
significantly undermined his health (as indicated by his 
weight decline in 1949 from 140 to 112 pounds) and was also 
productive of malnutrition and avitaminosis.  The May 1966 VA 
examination makes no mention of malnutrition or other signs 
of significant health impairment; indeed the appellant's 
weight was reportedly stable at 152 pounds (a considerable 
weight gain) and his appetite was good.  Moreover, it was 
reported at that time that the appellant had been steadily 
employed on a full-time basis since 1958, with no time lost 
due to illness.  The letter from the appellant's personal 
physician in which it was stated generally that there had 
been no change in the appellant's 100 percent disability is 
flatly contradicted by the more specific and therefore more 
credible findings reported on the May 1966 VA examination and 
by the appellant's reported employment history, the accuracy 
of which he has never denied.  The few specific symptoms 
reported by the appellant's personal physician in 1966 were 
consistent with a 60 percent rating.  

The arguments submitted in support of the present appeal 
ignore the 1962 changes to the Rating Schedule, which 
eliminated the 100 percent schedular rating for the residuals 
of a duodenal ulcer under Diagnostic Code 7305.  In 1966, 
only a TDIU (requiring evidence of unemployability) was 
legally available to the appellant if his 100 percent rating 
were to continue.  

Furthermore, even if the old rating criteria were to be 
utilized (i.e., if Diagnostic Code 7306 pertaining to a 
marginal ulcer were somehow applicable) the evidence of 
record in 1966 unequivocally demonstrated that the 
appellant's service-connected gastrointestinal disability was 
no longer totally incapacitating, as indicated by his 
sustained gainful employment and the other findings of 
sustained and material improvement reported on the May 1966 
VA examination.  Thus the requirements of 38 C.F.R. §§ 3.343 
& 3.344 were satisfied in this case in 1966, even though 
these provisions were not controlling at that time.  

The evidence of record in 1966 provided a plausible basis for 
the rating reduction accomplished by the June 1966 rating 
action.  The appellant and his representative are really only 
disagreeing with how the facts were weighed and evaluated by 
the RO in 1966.  This does not amount to CUE.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  


ORDER

As to both issues, the appeal is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

